DETAILED ACTION
Status of Claims
The following is an Allowability Notice in response to the filing of Application #16/167,703, originally filed on 10/23/2018, and in response to applicant’s filing of an after-final AFCP 2.0 request on 12/16/20 in response to a final office action, sent on 10/20/20.    
Claims 1-7, 9-13, and 15-20 are now pending and have been examined.
Claims 8 and 14 have been cancelled by the applicant.


Allowable Subject Matter
Claims 1-18 and 20 are allowed.


The closest prior art, Yuan, et al., Pre-Grant Publication No. 2020/0005117 A1, teaches a conversation model built for interaction with customers using a virtual assistant, the model built using analysis of multiple customer-assistant interactions.  Modaressi, Pre-Grant Publication No. 2018/0053210 A1 teaches a collaborative filter used to weight different recommendations made for products by virtual agents and their results in order to optimize priority of recommendations.   Konig, et al., Pre-Grant Publication No. 2019/0058793 A1 teaches interaction between a customer and a virtual agent regarding a product topic.  The dialogue is then analyzed in order to optimize language selection and product discussion.  None of the references alone or in combination teach the 

Independent claim 1 complies with 35 U.S.C. 101.  The claims is a method which would pass Step 1 of the two-step analysis for 101 eligibility as being a patent-eligible method, or process, as a process is a statutory category for patentability.  Claim 11 is a medium claim, which is considered a patent eligible statutory category for patentability, namely an article of manufacture.  The claim is also in conformity with the Kappos Memorandum of 2010 as it includes the phrase “non-transitory.”  Claim 16 claims a system.  The system comprises a processor and a memory.  Therefore, the system is interpreted as an apparatus.  An apparatus is a statutory category for patentability.  

Under Step 2A Prong 1 of the analysis, the examiner cannot identify an abstract idea in the claims under the new 2019 Updated Guidance.  The claims are not directed to a mathematical formula, an organization of human activity, or a mental process.  While some of the steps can be performed mentally, such as the calculating of a score and the generation of personalized ordering of multiple statements, the creating of a framework of software agents and the accompanying limitations surrounding the use of the network of software agents goes beyond what could be considered an abstract idea such as a mental 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on Monday-Friday 8:30am-5:00pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at 571.270.7537.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

/LUIS A BROWN/Primary Examiner, Art Unit 3682